Citation Nr: 0719059	
Decision Date: 06/25/07    Archive Date: 07/03/07

DOCKET NO.  05-12 975	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
for peripheral neuropathy of the left lower extremity.

2.  Entitlement to an initial rating in excess of 10 percent 
for peripheral neuropathy of the right lower extremity.

3.  Entitlement to special monthly compensation based on 
being housebound.

4.  Entitlement to special monthly compensation based on a 
need for the regular aid and attendance of another person.

5.  Entitlement to a certificate of eligibility for specially 
adapted housing or a certificate of eligibility for a special 
home adaptation grant.


REPRESENTATION

Appellant represented by:	Antonio E. Bendezu, Attorney 
at Law


ATTORNEY FOR THE BOARD

W. Yates, Counsel


INTRODUCTION

The veteran served on active duty from October 1966 to August 
1989.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from rating decisions by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.

The appeal is remanded to the RO via the Appeals Management 
Center in Washington, DC.  


REMAND

The veteran is seeking increased initial disability ratings 
for his service-connected peripheral neuropathy of the left 
and right lower extremities.  He is also claiming entitlement 
to special monthly compensation for aid and 
attendance/housebound status.  Finally, he is claiming 
entitlement to specially adapted housing and/or special home 
adaptation grant, pursuant to 38 U.S.C.A. § 2101(a), (b).

A.  Peripheral Neuropathy of the Bilateral Lower Extremities

After reviewing the veteran's claims folders, the Board finds 
that the current medical evidence of record is insufficient 
to properly determine the appropriate initial disability 
ratings for the veteran's service-connected peripheral 
neuropathy of the left and right lower extremities.  

In making this determination, the service connection is in 
effect for multiple disorders.  The current evidence of 
record fails to adequately separate out the various symptoms 
arising from each of these disorders.  Littke v. Derwinski, 1 
Vet. App. 90, 93 (1990) (noting that remand may be required 
if record before the Board contains insufficient medical 
information for evaluation purposes).

Although scheduled by the RO on multiple occasions for a VA 
peripheral neuropathy examination, the veteran failed to 
report for said examinations.  In response to RO's 
examination requests, the veteran's representative submitted 
letters, dated in August 2004, September 2004, and May 2005, 
alleging that sufficient evidence was contained in the claims 
folders for rating the veteran's peripheral neuropathy of the 
lower extremities.  The veteran's representative further 
noted that the veteran was not refusing to attend these 
examinations, but instead requested that the RO make a 
determination as to the adequacy of the evidence currently of 
record, and if the RO "determines this evidence to be 
inadequate the appellant agrees to attend a VA examination."

The United States Court of Appeals for Veterans Claims 
(Court) has held that when the medical evidence is 
inadequate, VA must supplement the record by seeking an 
advisory opinion or ordering another medical examination.  
Colvin v. Derwinski, 1 Vet. App. 171 (1991); see also 
Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).  The 
veteran's representative argues that the private medical 
evidence of record is adequate.  The Board finds the position 
taken by the veteran's representative on this particular 
matter is irresponsible and contrary to the veteran's 
interest herein.  Clearly, VA found the evidence of record at 
that time to be inadequate as a VA examination was scheduled.  
In fact, the RO indicated as much in its February 2005 rating 
decision, March 2005 statement of the case, and May 2005 
supplemental statement of the case.  Regardless of the 
veteran's representative position on the adequacy of the 
record, the veteran's representative is well aware that if VA 
determines that a VA examination is necessary to properly 
ensure that a disability is accurately rated, the veteran is 
required to report for the examination.  38 C.F.R. §§ 3.326, 
3.327 (2006).  Nevertheless, the veteran and his 
representative are hereby notified that failure to report, 
without good cause, for an examination scheduled in 
conjunction with a claim for an increased evaluation will 
result in the denial of that claim.  38 C.F.R. § 3.655 
(2006).  Examples of good cause include, but are not limited 
to, the illness or hospitalization of the veteran or death of 
an immediate family member.  Id. 

	i. Availability of Additional Pertinent Records

During a VA examination in May 2006, the veteran indicated 
that he has been receiving disability benefits from the 
Social Security Administration (SSA) since 2001.  Thus, the 
RO must attempt to obtain all records available from SSA.

Moreover, the medical evidence of record indicates that the 
veteran underwent a complete work-up of his peripheral 
neuropathy condition at the University of Iowa's medical 
facility in Iowa City, Iowa.  However, complete records 
relating to this treatment are not in the record.  In 
addition, the Board believes that the actual treatment 
records from the veteran's private physician, T. Werner, 
M.D., should be obtained.  Under these circumstances, the RO 
should, with the assistance of the veteran, attempt to obtain 
these records.

	ii. Newly Received Evidence

The RO last considered the issues of increased initial 
ratings for peripheral neuropathy of the left and right lower 
extremities in a supplemental statement of the case issued in 
June 2005.  Since that time, additional evidence has been 
received in this matter which is relevant to the issues being 
addressed herein.  Specifically, this evidence includes 
additional VA treatment records and a November 2006 VA 
examination for joints.  Accordingly, the Board must return 
the case to the RO for consideration of the additional 
evidence and issuance of a supplemental statement of the 
case.  See 38 C.F.R. § 19.31 (2006).

B.  Special Monthly Compensation Based On Being Housebound

The issue of special monthly compensation (SMC) based on 
being housebound and entitlement to increased initial 
disability ratings for service-connected peripheral 
neuropathy of the bilateral lower extremities are 
inextricably intertwined because adjudication on the 
increased rating issues may affect the merits and outcome of 
an adjudication of the issue of entitlement to SMC based on 
being housebound.  Parker v. Brown, 7 Vet. App. 116 (1994) 
(finding that a claim is intertwined only if the RO would 
have to reexamine the merits of any denied claim which is 
pending on appeal before the Board).  

C.  Special Monthly Compensation Based on a Need for the 
Regular Aid and Attendance of another Person

During the course of this appeal, the veteran filed a claim 
seeking SMC based on a need for the regular aid and 
attendance of another person.  The RO denied the veteran's 
claim in an August 2005 rating decision.  That same month, 
the veteran, acting through his representative, filed a 
notice of disagreement with the RO's decision.  Consequently, 
the Board must remand this issue for the RO to issue a 
statement of the case (SOC) and to give the veteran an 
opportunity to perfect an appeal of such issue by submitting 
a timely substantive appeal.  Manlicon v. West, 12 Vet. App. 
238 (1999).  

 D.  Entitlement to a Certificate of Eligibility for 
Specially Adapted Housing or a Certificate of Eligibility for 
a Special Home Adaptation Grant.

During the course of this appeal, the veteran filed a claim 
seeking entitlement to a certificate of eligibility for 
specially adapted housing or a certificate of eligibility for 
a special home adaptation grant.  The RO denied the veteran's 
claim in a July 2006 rating decision.  In January 2007, the 
veteran filed a statement which the Board finds constitutes a 
notice of disagreement with the RO's decision.  Consequently, 
the Board must remand these issues for the RO to issue a 
statement of the case and to give the veteran an opportunity 
to perfect an appeal of such issues by submitting a timely 
substantive appeal.  Manlicon v. West, 12 Vet. App. 238 
(1999).  

Accordingly, the case is remanded for the following action:

1.  The RO must contact the veteran to 
request a list of the names and addresses 
of all doctors and medical care 
facilities that have examined or treated 
him for his peripheral neuropathy of the 
left and right lower extremities since 
October 2000.  Based on his response, the 
RO must attempt to procure copies of all 
records which have not previously been 
obtained from identified treatment 
sources.  The Board is particularly 
interested in obtaining veteran's 
treatment records from the University of 
Iowa's medical facility in Iowa City, 
Iowa; his actual treatment records from 
T. Werner, M.D.  All attempts to secure 
this evidence must be documented in the 
claims file by the RO.  If, after making 
reasonable efforts to obtain named 
records the RO is unable to secure same, 
the RO must notify the veteran and (a) 
identify the specific records the RO is 
unable to obtain; (b) briefly explain the 
efforts that the RO made to obtain those 
records; and (c) describe any further 
action to be taken by the RO with respect 
to the claim.  The veteran must then be 
given an opportunity to respond.  

2.  The RO must contact SSA and obtain 
copies of all medical and other records 
considered by SSA in awarding the veteran 
disability benefits approximately 2001 or 
2002.  Copies of all related SSA records 
must also be obtained and associated with 
the claims folder.  If records are not 
available, a note to that effect must be 
included in the veteran's claims folder.  

3.  The veteran must then be scheduled 
for a VA neurological examination to 
determine the existence and extent of any 
neurological manifestations related to 
his service-connected peripheral 
neuropathy of the left and right lower 
extremities.  In doing so, the VA 
examiner must attempt to separate, to the 
extent possible, symptoms related to the 
veteran's service-connected peripheral 
neuropathy of the right and left lower 
extremities from symptoms of his service-
connected degenerative joint disease of 
the right and left knees, and lumbar 
spine.  The claims file and a copy of 
this Remand must be made available to and 
reviewed by the examiner in conjunction 
with the examination.  Any indicated 
diagnostic tests and studies must be 
accomplished, and the results of any 
testing must be reviewed prior to 
completion of the report.  The examiner 
must state whether there are any 
neurological abnormalities present; 
whether the condition results in a 
complete or incomplete paralysis; and if 
incomplete, whether the condition is best 
described as mild, moderate or severe.

4. The RO must notify the veteran that it 
is his responsibility to report for the 
examination and to cooperate in the 
development of the claim.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. 
§§ 3.158, 3.655 (2006).  In the event 
that the veteran does not report for the 
aforementioned examination, documentation 
must be obtained which shows that notice 
scheduling the examination was sent to 
the last known address.  It must also be 
indicated whether any notice that was 
sent was returned as undeliverable.

5.  The RO must provide the veteran and 
his representative with a statement of 
the case addressing the issues of 
entitlement to special monthly 
compensation based on a need for the 
regular aid and attendance of another 
person; and entitlement to a certificate 
of eligibility for specially adapted 
housing or a certificate of eligibility 
for a special home adaptation grant.  The 
veteran and his representative must be 
advised of the necessity of filing a 
timely substantive appeal if he wants the 
Board to consider these issues.

6.  After completing the above actions, 
and any other development as may be 
indicated by any response received as a 
consequence of the actions taken above, 
the claims on appeal must be 
readjudicated.  If any issue on appeal 
remains denied, a supplemental statement 
of the case must be provided to the 
veteran and his representative.  After 
the veteran and his representative have 
had an adequate opportunity to respond, 
the appeal must be returned to the Board 
for appellate review.

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

